In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00067-CV
       ___________________________

   IN THE INTEREST OF B.M., A CHILD



   On Appeal from the 211th District Court
          Denton County, Texas
       Trial Court No. 17-7613-211


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Based on a jury verdict, the trial court terminated the parent-child relationship

between Appellant N.M. (Mother) and her son, B.M. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (M), (O), (2). Mother appeals that final order. Her court-

appointed appellate counsel filed a motion to withdraw as counsel and a brief in

support of that motion. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967); In

re P.M., 520 S.W.3d 24, 27 (Tex. 2016).        Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See 386 U.S. at 741–42,

87 S. Ct. at 1399. Further, counsel and this court informed Mother of her right to

request the record and to file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014); In re S.P., 509 S.W.3d 552, 559 (Tex. App.—El Paso

2016, no pet.). Mother filed a pro se response challenging the legal and factual

sufficiency of the evidence supporting all the grounds of termination found by the

jury. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (M), (O), (2). The Texas

Department of Family and Protective Services did not file a brief.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See P.M., 520 S.W.3d at 28, n.14; Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991).     Having carefully reviewed the record, the Anders brief, and

Mother’s pro se response, we agree with counsel that this appeal is frivolous. See In re
                                           2
K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). We find nothing in

the record that might arguably support Mother’s appeal. Accordingly, we affirm the

trial court’s final order.

       As for appointed counsel’s motion to withdraw, we deny it in light of P.M.

because the brief does not show “good cause” other than counsel’s determination that

an appeal would be frivolous. See 520 S.W.3d at 27 (“[A]n Anders motion to withdraw

brought in the court of appeals, in the absence of additional grounds for withdrawal,

may be premature.”); In re A.M., 495 S.W.3d 573, 582 n.2 (Tex. App.—Houston [1st

Dist.] 2016, pets. denied) (noting that since P.M. was handed down, “most courts of

appeals affirming parental termination orders after receiving Anders briefs have denied

the attorney’s motion to withdraw”).       The supreme court has held that when

intermediate appellate courts affirm Anders termination cases, “appointed counsel’s

obligations [in the supreme court] can be satisfied by filing a petition for review that

satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: August 15, 2019




                                           3